Citation Nr: 1443696	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of chemical exposure in service, to include ethylene oxide, formaldehyde, methanol and phenol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the Houston RO (hereinafter Agency of Original Jurisdiction (AOJ)) denied service connection for autoimmune disease, damage to mucosa, liver damage and asthma due to chemical exposure.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  A transcript of that hearing has been associated with the claims file.  During the Board hearing, the Veteran submitted additional evidence to the Board, along with a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

Regarding characterization of the matter on appeal, the Board notes that the AOJ characterized the Veteran's appeal as encompassing matters of entitlement to service connection for autoimmune disease, damage to mucosa, liver damage and asthma due to chemical exposure.  During the April 2014 hearing, due to the complexity of the claim presented on appeal as well as the unclear extent of injury involved, the Veteran and the undersigned agreed to rephrase the issue as service connection for residuals of chemical exposure in service.  The Board has further added to the issue the specific chemical exposures claimed by the Veteran.  Thus, consistent with the current record, the Board has recharacterized this issue as set forth on the title page.  See 38 C.F.R. § 19.35 (2013) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The Board notes that, in addition to the paper claims file, there are paperless, electronic (Virtual VA and Veterans Benefits Management System (VBMS)) files associated with the Veteran's claim.  A review of the Virtual VA file reveals a copy of the April 2014 Hearing Transcript.  The remainder of the documents in Virtual VA are duplicative of the evidence in the paper claims file or irrelevant to the claim on appeal.  There are no documents currently located in VBMS.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran claims that chemical exposures in service caused chromosomal damage and neurotoxic injury which has led to diseases involving multiple bodily systems.  She reports nursing duties in an operating room which involved frequent bodily contact and inhalation of methanol, phenol and formaldehyde used for sterilizing equipment.  She also reports exposure to high levels of ethylene oxide gas which, she notes, can be detected by its strong odor.  She performed these duties in a poorly ventilated area without any protective equipment.  She also describes her working environment as being hot which, she claims, made these chemicals more toxic.

The Board, having reviewed her very specific description of nursing duties and the context that the chemicals were used, and in light of her knowledge acquired as a nurse using these chemicals, finds that the Veteran's description of chemical exposures is competent, credible and consistent with her known circumstances of service.  Thus, there is no dispute that the Veteran was exposed to ethylene oxide, formaldehyde, methanol and phenol.

With respect to the claimed residual disability, the Veteran describes the onset of neuromuscular, respiratory and infectious disorders in service manifested by symptoms such as lower extremity weakness with loss of proprioception, recurrent respiratory infections, recurrent skin infections and recurrent joint inflammation.  She reports that laboratory testing to investigate her recurrent infections revealed a positive antinuclear antibody (ANA) test as well as a strongly abnormal protein electrophoresis.  She contends that these test results represented the onset of an autoimmune disorder and/or chromosomal damage.

The Veteran's service treatment records (STRs) document that she was evaluated for recurrence of periungual infection in May 1967.  The examiner suggested that a work-up for occult disease should be considered in view of "ungula, gingival, oral and otic infections."  The examiner recommended complete blood count (CBC), sedimentation (sed) rate, serum electrophoresis, "etc."  However, there is no record of follow-up treatment.  A July 1968 separation examination disclosed no significant abnormalities.

The Veteran's post-service medical history is significant for, inter alia, early ovarian failure with hysterectomy in 1984, autoimmune thyroiditis (Hashimoto's thyroiditis) with thyroidectomy in 1985, recurrent candidiasis infections, mitral valve prolapse, asthma, pneumonitis, pulmonary aspergillosis, chronic bronchitis, pericarditis, fibromyalgia, methicillin-resistant staphylococcus aureus (MRSA) infections, Sjorgen's Syndrome, adrenal insufficiency, diverticular disease and gastroesophageal reflux disease (GERD).  More recently, VA clinic records appear to rule out a diagnosis of Sjorgen's Syndrome but note the Veteran to have SICCA symptoms.  She also holds diagnoses of peripheral neuropathy of the lower extremities, diabetes mellitus type II and thoracic spine myelopathy.

Notably, an examiner in October 1986 offered an assessment that the Veteran's symptoms of diffuse aches and pains were probably most consistent with a fibrositic syndrome.  In March 1987, another examiner indicated that the Veteran's lethargy, fatigue, arthralgias, myalgias, low titer ANA and chronic inflammation of the lip on biopsy raised the distinct question of Sjorgen's Syndrome.  

In March 2011, a VA Compensation and Pension (C&P) opined that "it could very well be that asthma was induced by exposure to ethylene oxide gas, methanol, phenol, and formaldehyde solution."

In February 2012, the physician on VA neurology consultation provided an impression that the Veteran may manifest thoracic spine myelopathy stemming from the placement of a thoracic spine stimulator in 1972.  She described the onset of lower extremity balance problems at the age of 22.  The examiner ordered an electromyography (EMG) study to investigate her allegation of toxic injury noting that a finding of peripheral polyneuropathy would support her allegation.  The VA neurologist commented on the Veteran's medical situation as follows:

[I] agree with [D]r. McGuire.  [I] don't think ther[e] are any add[itional] studies that are going to be helpful.  I als[o] agree with [D]r. Fishbach regarding an opin[i]on to try to be definitive about the relationship between the exposure and her neurologic disorder:  Assessment Toxic exposure:  [The Veteran] needs evaluation by an specialist in environmental exposures and toxicolo[g]y.  Dr. McDiarmed, M.D., M.P.H., at the University of Maryland/Baltimore VAH would be an excellent consultant.  To my knowledge there is no one at this hospital who has the expertise to deal with this complex subject."

Notably, the EMG study returned a diagnosis of peripheral neuropathy.

The Veteran has presented an extensive opinion letter, dated February 2011, authored by a family physician who is a doctor of osteopathy.  This physician noted that ethylene oxide, formaldehyde, methanol and phenol are listed by OSHA as Extremely Hazardous Substances (EHS).  This examiner, after providing a well-reasoned analysis of the Veteran's probable dose exposure to ethylene oxide based on her description of nursing duties, estimated that the Veteran's probable ethylene oxide dose exposure was between 700-800 ppm - a level of exposure classified as Immediately Dangerous to Life or Health.  It was then noted that medical literature documented that ethylene oxide gas could cause damage to mucous membranes of the upper and lower respiratory tract, asthma, bronchitis, emphysema, and cataracts; cause central nervous system damage resulting in SICCA Syndrome, gait disturbances, ataxia, lower extremity weakness, drop foot, and diminished reflexes; cause damage to glands including the pancreas and adrenal glands; cause damage to reproductive organs as well as chromosomes, RNA and DNA; and cause tumors, leukemia and a variety of carcinomas.

Based on this analysis, the private physician opined that it is at least as likely as not that the Veteran's toxic exposures in service were "the root cause of [her] complex medical conditions" or otherwise stated "probably served to increase the severity of the total impact on to her body and affected different organ systems."  

Here, the record reflects a complex medical picture involving potential involvement of multiple bodily systems, to include potential chromosomal damage.  Notably, some of the available post service treatment records describe a medical history which is not entirely consistent with the Veteran's recollections.  For example, there are references to the Veteran having a history of asthma since 1976, the onset of Hashimoto's thyroiditis symptoms in 1984 and, in 2003, a history of the Veteran having a "recent" decline in normal daily activities with a "recent" loss of strength, flexibility and difficulty walking.  The Veteran is also noted to have a family history of Hashimoto's thyroiditis/polyglandular disease.

A VA neurologist has specifically commented that the subject matter at hand is beyond the competence of any physician at the Audie Murphy Memorial VA Hospital (VAH) and has recommended obtaining an opinion by Dr. McDiarmed as the most knowledgeable expert.  The Veteran, in her statements and testimony before the undersigned, concurs in this course of action.

Moreover, as addressed below, the Board finds that the record discloses additional treatment records not currently associated with the claims file which may be needed to decide this claim.  Once those records have been obtained, the Board finds that the AOJ should attempt to obtain an opinion from Dr. McDiarmed (listed on VA's website as associated with the Baltimore VA Medical Center (VAMC)).



First, the Board next notes that the Veteran claims that pertinent STRs are not associated with the claims file.  Specifically, she reports that laboratory testing suggested by a military physician in May 1967 was conducted and showed a positive ANA and strongly abnormal protein electrophoresis.  She further notes that the treating facility, Chelsea Naval Hospital, no longer exists.  The Board observes that the May 1967 STR refers to prior removal of a toenail which is not documented in the STRs.

VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2013).  In light of the Veteran's allegation of missing STRs, the Board finds that the AOJ must conduct an additional search for all medical records at Chelsea Naval Hospital from November 1966 to August 1968. 

As for VA records, the Board notes that, a, Review of the record reveals the existence potentially relevant VA treatment records which are not associated with the claims file.  Specifically, in filing the claim on appeal, the Veteran reported relevant treatment at the Audie Murphy VAH beginning in December 1995.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received in June 2008.  The AOJ, however, has only associated with the claims file records from Audie Murphy Memorial VAH since January 2001.  There is also a report that the Veteran received treatment at the Seattle VA Medical Center (VAMC) in 1983-84.  See VA Form 21-526 received in September 1990.  There is a further reference to her receiving treatment at the Frank Tejeda Outpatient Clinic.  See VA Clinic record dated November 25, 2003.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent evaluation and/or treatment records from the Seattle VAMC since 1983 and the Audie Murphy Memorial VAH and Frank Tejeda Outpatient Clinic from December 1995 to January 2001, and from July 30, 2008 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities and VHA Records Control Schedule 10-1 as it pertains to storage of hardcopy treatment records.

Further, while this matter is on remand, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

In this letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, to include those from Dr. Robert Johnson of Neurosurgery Associates of San Antonio; Methodist Hospital; Kerrville Hospital in 2007; Dr. Phyllis Saifer in Berkeley, California; Dr. Nathan Becker at UCSF; the facility which performed placement of a dorsal column stimulator; and the facility(ies) which treated her for MRSA infections.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

Finally, the Board observes that the Veteran has submitted a CD-ROM entitled "Supporting Data."  Unfortunately, the Board is unable to access any records on this CD-ROM.  Thus, on remand, the AOJ should either access the CD-ROM contents and associate any documentation within with the paper or electronic claims file or, if the contents cannot be accessed, afford the Veteran the opportunity to resubmit the evidence contained on the CD-ROM-preferably, in paper form.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal in light of all pertinent evidence and legal authority.

Accordingly, this matter is hereby remanded for the following action:

1.  Undertake appropriate action to conduct additional search(es) for service medical records of the Veteran not currently of record, to specifically include requesting all medical records from Chelsea Naval Hospital from November 1966 to August 1968.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Seattle VAMC since 1983 and the Audie Murphy Memorial VAH and Frank Tejeda Outpatient Clinic from December 1995 to January 2001, and from July 30, 2008 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities and VHA Records Control Schedule 10-1 as it pertains to storage of hardcopy treatment records.  All records and/or responses received should be associated with the claims file.

2  Furnish to the Veteran and her representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding private medical records, to include those from Dr. Robert Johnson of Neurosurgery Associates of San Antonio; Methodist Hospital; Kerrville Hospital in 2007; Dr. Phyllis Saifer in Berkeley, California; Dr. Nathan Becker at UCSF; the facility which performed placement of a dorsal column stimulator; and the facility(ies) which treated her for MRSA infections.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Access the contents of the CD-ROM entitled "Supporting Data" and associate any documentation within with the paper or electronic claims file or, if the contents cannot be accessed, afford the Veteran the opportunity to resubmit the evidence contained on the CD-ROM-preferably, in paper form. 
 
6.  After all records and/or responses received from each contacted entity have been associated with the claims file, make reasonable attempts to have Dr. Melissa A. McDiarmed, M.D., M.P.H., who is associated with Baltimore VAMC, review the contents of the claims file (paper and electronic) and provide opinion addressing the following questions:

   a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chemical exposure to ethylene oxide, formaldehyde, methanol and phenol in service has resulted in any residual disability and, if so, identify the mechanism of injury and identify all current disease processes which result from the chemical exposure; and
   
   b) regardless of chemical exposure, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the clinical description in May 1967 of "ungula, gingival, oral and otic infections" represented the manifestation of any disease process demonstrated after service?

In rendering the requested opinion, report should include discussion of the Veteran's documented medical history and assertions, to include the opinion provided by Dr. John D. Coswar, Jr., D.O., in February 2011.

Complete, clearly stated rationale for the conclusions reached must be provided. 

7.  If, for any reason, an opinion from Dr. McDiarmed cannot be obtained, document all steps taken and the reasons why the requested opinion could not be obtained.  

Under such circumstances, no action should be taken to attempt to obtain an opinion by any physician associated with San Antonio VA Health Care System (HCS), as a VA neurologist has indicated there is insufficient expertise within the San Antonio VA HCS to address the questions raised in connection with this claim.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication )and legal authority.
 
10.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

